Exhibit 10.3

 

Grantee:

 

Target Number of Restricted Stock Units:

 

Date of Grant:

 

 

ABIOMED, Inc.
SECOND AMENDED & RESTATED 2015 OMNIBUS INCENTIVE PLAN

Restricted Stock Unit Agreement (Executive Officer)

This agreement (this “Agreement”) evidences the grant of restricted stock units
(the “Restricted Stock Units”) by ABIOMED, Inc. (the “Company”) to the
individual named above (the “Grantee”), pursuant to and subject to the terms of
the ABIOMED, Inc. Second Amended and Restated 2015 Omnibus Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated herein by
reference.

1.Grant of Restricted Stock Units.  On the Date of Grant, the Company granted to
the Grantee an award (the “Award”) consisting of the right to receive, on the
terms provided herein and in the Plan, one share of Stock with respect to each
Restricted Stock Unit forming part of the Award, in each case, subject to
adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.  The number of Restricted Stock Units set forth
above reflects the target number of shares of Stock (the “Target Number”) that
the Grantee is eligible to receive under the Award if the performance-vesting
conditions described below are satisfied at the achievement level of 100% of the
Target Number and the time-vesting condition is also satisfied.  The maximum
number of shares of Stock the Grantee is eligible to receive under the Award is
equal to two (2) times the number of Restricted Stock Units set forth above.

2.Meaning of Certain Terms.  Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan. In
addition, the following terms shall have the meanings set forth below:

(a)                “Good Reason” means “Good Reason” as defined in the written
employment or service agreement with the Company or any subsidiary, to which the
Grantee is a party, or (ii) if clause (i) does not apply, then “Good Reason”
shall mean the occurrence of any of the following conditions without the
Grantee’s express consent: (A) a material diminution in the scope of the
Grantee’s duties and authority; or (B) a relocation of the Grantee’s principal
place of work to a location more than fifty (50) miles from Grantee’s current
principal location of employment (unless such new location is closer to the
primary residence of the Grantee). Notwithstanding the foregoing, the Grantee’s
resignation shall not be deemed to have occurred for “Good Reason” unless the
Grantee provides the Company with a written notice of Good Reason termination
within sixty (60) days after the occurrence of an event giving rise to a

--------------------------------------------------------------------------------

 

claim of Good Reason, and the Company shall have thirty (30) days thereafter in
which to cure or resolve the behavior otherwise constituting Good Reason, or to
dispute such resignation for Good Reason and the Grantee resigns his or her
Employment as a result at the end of such thirty (30)-day period.

(b)               “Peer Group” means Edwards Lifesciences Corporation, Hologic,
Inc., ResMed Inc., Teleflex, Incorporated, Avanos Medical, Inc., Align
Technology, Inc., Integra LifeSciences Holdings Corporation, NuVasive, Inc.,
Haemonetics Corporation, CONMED Corporation, ICU Medical, Inc., Cantel Medical
Corp., Masimo Corporation, Merit Medical Systems, Inc., DexCom, Inc., Globus
Medical, Inc., Natus Medical Incorporated, Penumbra, Inc., Nevro Corp., and
Inogen, Inc., provided, however, the Peer Group may be adjusted or changed by
the Compensation Committee as circumstances warrant, including, without
limitation, the following: (i) if a Peer Group company is acquired by another
company, including through a management buy-out or going-private transaction,
the acquired company will be removed from the Peer Group for the entire relevant
period of measurement, (ii) if a Peer Group company becomes bankrupt, the
bankrupt company will remain in the Peer Group, with such bankrupt companies
being deemed to have a total shareholder return of negative 100%; (iii) if the
Company’s or any Peer Group company’s stock splits (or if there are other
similar subdivisions, consolidations or changes in such company’s stock or
capitalization), such company’s stock price will be adjusted for the stock split
so as not to give an advantage or disadvantage to such company by comparison to
the other Peer Group companies; or (iv)  if a Peer Group company ceases to be
publicly traded during the Company’s 2020 fiscal year, it will not be treated as
part of the Peer Group.

(c)                “TSR” is the total shareholder return measured by dividing
(A) the sum of (1) the dividends paid (regardless of whether paid in cash or
property) on shares of Stock during each of the First Measurement Period (May
29, 2020 through May 29, 2022) and Second Measurement Period (May 29, 2020
through May 29, 2023), assuming reinvestment of such dividends in such stock
(based on the closing price of such stock on the ex dividend date), plus (2) the
difference between the average closing price of a share of Stock on the
principal United States exchange on which such stock trades for the twenty (20)
trading days occurring immediately prior to the first day of the Performance
Period (the “Beginning Average Value”) and the average closing price of a share
of such stock on the principal United States exchange on which such stock trades
for the twenty (20) trading days immediately prior to and including the last day
of the First Measurement Period and the Second Measurement Period, as applicable
(appropriately adjusted for any stock dividend, stock split, spin-off,

 

-2-

AMERICAS 102971285

 

 

 

--------------------------------------------------------------------------------

 

merger or other similar corporate events affecting such stock), by (B) the
Beginning Average Value.

3.Vesting.  The term “vest” as used herein with respect to any Restricted Stock
Unit means the lapsing of the restrictions described herein with respect to such
Restricted Stock Unit.  Restricted Stock Units shall only vest, and shares of
Stock shall only be issued to the Grantee in respect of such Restricted Stock
Units, to the extent that both the performance-based vesting conditions and
time-based vesting condition set forth below are satisfied.

(a)                Performance Goals. The performance goals for the Performance
Period are based on (i) Company’s “Relative TSR”, which is the rank (by
percentile) of the TSR of the Company relative to the TSR of the companies in
the Peer Group during the First Measurement Period and the Second Measurement
Period, respectively, as set forth in Section 3(b) below, equal to the product
of (x) the quotient of (A) the numeric rank of Company’s TSR relative to the
Peer Group, where the lowest TSR in the Peer Group is ranked number 1, and (B)
the total number of companies in the Peer Group plus 1, rounded to the nearest
hundredth, and (y) 100; and (ii) achievement of certain non-financial
milestones, as set forth in Section 3(b) below (the “Milestone Metrics”), and as
determined in the good faith discretion of the Compensation Committee during the
Performance Period. All determinations under this Section 3 shall be made by the
Compensation Committee.

(b)               Earned Percentage. Except as provided in Section 3(e) hereof,
the Restricted Stock Units shall be earned based on the Company’s Relative TSR
Earned Percentage and Milestone Metrics Earned Percentage, weighted equally
(collectively, the “Earned Percentage”), each as determined from the relevant
tables below (with any Relative TSR Earned Percentage between the levels set
forth in the Relative TSR schedule determined by linear interpolation). If the
Company’s Relative TSR relative to the TSR of the companies in the S&P 500 Index
for the twenty (20) trading days occurring immediately prior to the first day of
the Performance Period through the twenty (20) trading days immediately prior to
and including the last day of the relevant period of measurement is at or above
the 75th percentile, then the Relative TSR Earned Percentage shall be guaranteed
to be achieved at threshold level performance, despite the Company having
achieved a below threshold level of performance relative to the Peer Group.

RELATIVE TSR

[Redacted]

MILESTONE METRICS

[Redacted]

 

 

-3-

AMERICAS 102971285

 

 

 

--------------------------------------------------------------------------------

 

 

(c)                Earned Restricted Stock Units. The number of Restricted Stock
Units earned (the “Earned Restricted Stock Units”) shall be the product of the
Target Number multiplied by the Earned Percentage. Notwithstanding the
foregoing, if the Company’s absolute TSR for the First Measurement Period or
Second Measurement Period, as applicable, is negative, in no event shall the
Relative TSR Earned Percentage be more than one hundred percent (100%). To the
extent that the Restricted Stock Units do not become Earned Restricted Stock
Units pursuant to this Section 3, such Restricted Stock Units shall be
automatically forfeited.

(d)               Time-Vesting Requirement. Vesting of each portion of the
Earned Restricted Stock Units shall be subject to the Grantee’s continuous
Employment on the date (each a “Vesting Date”) that the Compensation Committee
certifies that the applicable Relative TSR and Milestone Metric performance
goals have been satisfied following the completion of each applicable
Performance Period (i.e., Restricted Stock Units subject to Relative TSR (First
Measurement Period) will cliff vest after two (2) years and Restricted Stock
Units subject to Relative TSR (Second Measurement Period) and Milestone Metrics
will cliff vest after three (3) years). The Compensation Committee
will certify the Company’s Relative TSR and Milestone Metrics over the
applicable Performance Period as promptly as is reasonably possible following
the completion of the Performance Period.

(e)                Change of Control. In the event of a Change of Control, and
provided that the Restricted Stock Units have not been forfeited prior to the
date of such Change of Control, then:

(i)                 Restricted Stock Units are not Assumed or Replaced. If upon
the occurrence of a Change of Control, the Restricted Stock Units are not
converted, assumed, or replaced by a successor with an economically equivalent
award, then the time-vesting requirement set forth in Section 3(d) hereof shall
become immediately and fully vested upon the closing of the Change of Control
and to the extent then outstanding and unvested, 100% of the Target Number of
Restricted Stock Units shall be immediately and fully vested upon the closing of
the Change of Control, provided, however, the Compensation Committee (as
constituted immediately prior to the applicable Change of Control) may elect to
provide that between 100% and 200% of the Target Number of Restricted Stock
Units shall be immediately and fully vested upon the closing of the Change of
Control.  Any accelerated vesting pursuant to this Section 3(e) upon a Change of
Control is subject to the Grantee having remained in continuous Employment from
the Date of Grant

 

-4-

AMERICAS 102971285

 

 

 

--------------------------------------------------------------------------------

 

through the closing of such Change of Control. The Restricted Stock Units shall
be settled within fifteen (15) days following the consummation of the Change of
Control.

(ii)               Restricted Stock Units are Assumed or Replaced. If upon the
occurrence of a Change of Control, the Restricted Stock Units are converted,
assumed, or replaced by a successor with an economically equivalent award, then
any unvested and unearned Restricted Stock Units shall become immediately earned
and vested upon the Grantee’s termination of Employment by the Company without
Cause or resignation for Good Reason, in each case, on or before the first
anniversary of the Change of Control, assuming achievement of the performance
goals at 100% of the Target Number, provided, however, the Compensation
Committee may elect to provide that between 100% and 200% of the Target Number
of Restricted Stock Units shall be immediately and fully vested upon such
termination of Employment. The Restricted Stock Units will be settled within
thirty (30) days following such termination of Employment.

4.Forfeiture Risk.  Automatically and immediately upon the cessation of the
Grantee’s Employment for any reason, the unvested portion of the Award shall
terminate and be forfeited for no consideration.

5.Delivery of Stock.  Except as otherwise provided in Section 3(e) of this
Agreement, the Company shall deliver to the Grantee as soon as practicable upon
the vesting of the Restricted Stock Units (or any portion thereof), but in all
events no later than thirty (30) days following the applicable Vesting Date, one
share of Stock with respect to each such vested Restricted Stock Unit, subject
to the Grantee remaining in continuous Employment on such payment date, the
terms of the Plan and this Agreement, and satisfaction of applicable tax
withholding obligations with respect thereto in accordance with Section 7 of
this Agreement. Notwithstanding the foregoing provisions of this Section 5 to
the contrary, if at the time of the Grantee’s separation from service within the
meaning of Code Section 409A, the Grantee is a “specified employee” within the
meaning of Code Section 409A, any payment hereunder that constitutes a “deferral
of compensation” under Code Section 409A and that would otherwise become due on
account of such separation from service shall be delayed, and payment shall be
made in full upon the earlier to occur of (i) a date during the 31-day period
commencing six months and one day following such separation from service and
(ii) the date of the Grantee’s death.

6.Dividends, etc.  The Grantee shall have the rights of a shareholder with
respect to a share of Stock subject to the Award only at such time, if any, as
such share is actually delivered under the Award.  Without limiting the
generality of the foregoing and for the avoidance of doubt, the Grantee shall
not be entitled to vote any share of Stock subject to the Award or to receive or
be credited with any dividend or other distribution declared and payable on any
such share unless and until such share has been actually

 

-5-

AMERICAS 102971285

 

 

 

--------------------------------------------------------------------------------

 

delivered hereunder and is held by the Grantee on the record date for such vote
or dividend (or other distribution), as the case may be.

7.Certain Tax Matters.  

(a)                The Grantee expressly acknowledges and agrees that the
Grantee’s rights hereunder, including the right to be issued shares of Stock
upon the vesting of the Restricted Stock Units (or any portion thereof), are
subject to the Grantee’s promptly paying, or in respect of any later requirement
of withholding being liable promptly to pay at such time as such withholdings
are due, to the Company in cash (or by such other means as may be acceptable to
the Administrator in its discretion) all taxes required to be withheld, if any
(the “Withholding Obligation”).  

(b)               By accepting this Award, the Grantee hereby acknowledges that
the Company will hold back whole shares of Stock otherwise deliverable pursuant
to this Agreement, as applicable, having a Fair Market Value sufficient to
satisfy the Withholding Obligation (but not in excess of the applicable minimum
statutory withholding obligations or such greater amount that would not result
in adverse accounting consequences to the Company).

(c)                The Grantee expressly acknowledges that because the Award
consists of an unfunded and unsecured promise by the Company to deliver Stock in
the future, subject to the terms hereof, it is not possible to make a so-called
“83(b) election” with respect to the Award.

8.Forfeiture; Recovery of Compensation.

(a)By accepting the Award, the Grantee expressly acknowledges and agrees that
his or her rights, and those of any permitted transferee, under the Award or to
any Stock acquired under the Award or proceeds from the disposition thereof, are
subject to Section 6(a)(5) of the Plan (including any successor provision).
Nothing in the preceding sentence shall be construed as limiting the general
application of Section 11 of this Agreement.

(b)In furtherance of the foregoing and as a condition of eligibility for the
Award granted hereunder, and participation in the Plan, the Grantee understands
and agrees that if his/her Employment with the Company terminates for any reason
(whether voluntary or involuntary), and the Grantee engages in any Prohibited
Activity (as defined below) within two years after such termination, the Grantee
will repay to the Company the economic value of the Award, which results or
resulted from the Grantee’s exercise at any time after the date which is twelve
months prior to the date of the Grantee’s termination of Employment.  For
purposes hereof, the economic value to be repaid is the market price per share
at the time of exercise or vesting over the exercise price (if any) per share,
multiplied by the number of shares so exercised or vested, without regard to any
subsequent market price decrease or increase, reduced by any statutory income
taxes paid by the Grantee with respect to income recognized in connection with
any exercise or vesting.  For purposes

 

-6-

AMERICAS 102971285

 

 

 

--------------------------------------------------------------------------------

 

hereof, the economic value with respect to any Award exercised or vested during
a period in which the Grantee is an employee of the Company shall be presumed to
be the amount reported as employment income by the Company.  For any period
after the Grantee has ceased to be an employee of the Company, the economic
value shall be calculated by using the high and low price on the date of
exercise and vesting, unless there is actual price information available.    

(c)The Grantee engages in a Prohibited Activity if he/she:

(i)directly, for his/her own account or for any other person, as agent,
employee, officer, director, trustee, consultant, owner, partner, or
shareholder, or any other capacity:

(ii)  hires or attempts to hire or assist any other person in hiring or
attempting to hire any employee of the Company; or

(iii) encourages or assists any other person in encouraging any director,
officer, employee, agent, consultant or any other person affiliated with the
Company to terminate or alter his/her or its relationship with the Company; or

(iv)             encourages or assists any other person in encouraging any
customer or supplier of the Company to terminate or alter its relationship with
the Company; or

(v)               sells or markets or assists any other person in selling or
marketing any product or service that competes, directly or indirectly with any
product or service manufactured, sold or under development by the Company at the
time the Grantee’s Employment with the Company is terminated (to include the
Company’s service of providing specialized clinical education and training to
healthcare professionals in the interventional cardiology space); or

(vi)             researches, develops or manufactures or assists any other
person in researching, developing or manufacturing any product or service that
competes with any product or service conceived, manufactured, sold or under
development by the Company at the time the Grantee’s Employment with the Company
is terminated.

(d)In order to assure that the Grantee does not breach any of the foregoing
provisions, the Grantee agrees that for a period of two (2) years following the
termination of his/her Employment with the Company, he/she will not accept
Employment with, advise, provide consulting services to or acquire any interest
in (other than an investment interest of less than 5% of the total outstanding
shares of a publicly traded company) any business that directly or indirectly
competes with any product or service manufactured, sold or under development by
the Company or that utilizes or benefits from the same type of training provided
by the Company without first obtaining the Company’s written consent.  Such
businesses include, but are not necessarily limited to, MAQUET Cardiovascular,
LLC (The Getinge Group),  Abbott Laboratories, Edwards Life Sciences,
Cardiovascular Systems, Inc. (CSI), Procyrion, Inc., The Terumo Group, Fresenius

 

-7-

AMERICAS 102971285

 

 

 

--------------------------------------------------------------------------------

 

Medical Care, Zoll Medical Corp., Boston Scientific, Medtronic PLC, LivaNova PLC
(Cardiac Assist, Inc.), Magenta Medical Ltd., Hemovent GmbH and ALung
Technologies, Inc. and any group, division or subsidiary of any of the
foregoing.  The Company shall be permitted to withhold such consent in its sole
discretion, unless the Grantee and the prospective employer are able to provide
the Company with assurances reasonably satisfactory to the Company in its sole
discretion that the Grantee will not be assisting the prospective employer in
any of the prohibited endeavors listed in Section 8(c) above.

9.Transfer of Award.  Neither the Award nor the Restricted Stock Units may be
transferred except at death in accordance with Section 6(a)(3) of the Plan.

10.Form S-8 Prospectus.  The Grantee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued pursuant to the Award under the Plan.  

11.Acknowledgments.  By accepting the Award, the Grantee agrees to be bound by,
and agrees that the Award is, and the Restricted Stock Units are, subject in all
respects to, the terms of the Plan.  In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan shall control. The
Grantee acknowledges that Restricted Stock Units covered by a grant are not
intended nor shall deemed to constitute a wage under any state or federal wage
and hour law. The Grantee further acknowledges and agrees that (a) the signature
to this Agreement on behalf of the Company is an electronic signature that will
be treated as an original signature for all purposes hereunder and (b) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Grantee.

[The remainder of this page is intentionally left blank]

 

 

 

-8-

AMERICAS 102971285

 

 

 

--------------------------------------------------------------------------------

Executed as of the ___ day of [MONTH], 2020.

 

 

Company:

ABIOMED, INC.

 



 

 

 

By: ______________________________

Name:

Title:

 

 

Grantee:

__________________________________

Name:

Address:

 

 